Citation Nr: 0521855	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder.

2.  Entitlement to a compensable initial disability 
evaluation for jungle rot of the feet, including tinea pedis.

3.  Entitlement to a compensable initial disability 
evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to June 
1957, and from January 1965 to June 1974.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).  That rating decision assigned 
effective dates and initial disability evaluations for 
service-connected post-traumatic stress disorder; jungle rot 
of the feet, including tinea pedis; and pseudofolliculitis 
barbae.  Service connection for these disabilities had been 
granted by a Board decision dated in September 1998.  The 
veteran disagreed with the initial disability evaluations of 
those disabilities and with the effective date of the award 
of service connection for post-traumatic stress disorder.

In a November 2000 decision, the Board granted an effective 
date of August 24, 1994, for the award of service connection 
for post-traumatic stress disorder.  The increased ratings 
issues were remanded for additional development.

In June 2003, the case was again before the Board.  The 
Board, pursuant to its authority under 38 C.F.R. § 19.9(a)(2) 
(2002), ordered additional development regarding the issues 
on appeal.

Thereafter, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision) because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In November 2003, the Board remanded the claim so that the RO 
could carry out the requested development.  In May 2005, the 
RO continued the denial of the veteran's claim.  The case has 
since returned to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  Since August 1994, the veteran's post-traumatic stress 
disorder has not demonstrated "considerable" impairment of 
social and industrial adaptability; it has not been 
productive of occupational and social impairment with reduced 
reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  Since August 1994, the veteran's service connected jungle 
rot of the feet/tinea pedis has not been manifested by 
exfoliation, exudation, or itching of an exposed or extensive 
area; and it is not shown to cover at least 5 percent, but 
less than 20 percent of the entire body or of exposed 
affected areas; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period.

4.  Since August 1994, the veteran's service connected 
pseudofolliculitis barbae has not been manifested by 
exfoliation, exudation, or itching of an exposed or extensive 
area; and it is not shown to cover at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed affected areas; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an initial disability 
rating in excess of 30 percent for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1995); 38 C.F.R. § 
4.130 (Diagnostic Code 9411) (2004).

2.  The criteria for an initial compensable evaluation for 
jungle rot of the feet, including tinea pedis, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (effective prior to, and since, August 30, 2002).

3.  The criteria for an initial compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to, and since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001 and October 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran was notified in the April 1999 statement 
of the case (SOC) and the May 2005 supplemental statement of 
the case of the laws and regulations pertaining to his claims 
for increased ratings.  In addition, in January 2003 the 
Board sent the veteran a letter informing him of the changes 
in the VA skin regulations.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claims, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claims.  

Finally, with respect to element (4), the Board notes that 
the RO's October 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claims.  There is no allegation from the 
veteran that he has any pertinent records in his possession 
that have not been obtained by VA.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  First, it was impossible to give the notice prior to 
the initial adjudication of the claims currently on appeal.  
Further, the veteran subsequently received content- complying 
notice and proper VA process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the 
claims.   See 38 C.F.R. § 3.159(c) (2004).  

The case has been twice remanded to schedule the veteran for 
VA examinations and to obtain pertinent records, including 
from the Social Security Administration (SSA).  The veteran 
has undergone VA examinations in January 2001, February 2001, 
and April 2005, and VA hospitalization and outpatient 
treatment records have been obtained.  The veteran has not 
identified other pertinent records that have not been 
obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Post-traumatic Stress Disorder

The Board granted service connection for post-traumatic 
stress disorder in a September 1998 decision.  An October 
1998 rating decision assigned a 30 percent evaluation for 
post-traumatic stress disorder from June 12, 1997.  The 
veteran disagreed with both the initial evaluation and the 
effective date of the service connection award.  
Subsequently, a November 2000 Board decision found that the 
proper effective date for the service connection award was 
August 24, 1994.  A March 2001 rating decision assigned the 
initial 30 percent evaluation from August 24, 1994.  As the 
veteran disagreed with the initial evaluation, the Board must 
consider the proper evaluation of the veteran's post-
traumatic stress disorder since August 24, 1994. 

The veteran's post-traumatic stress disorder is rated under 
code 9411.  The regulatory criteria with respect to rating 
psychiatric disorders were changed during the pendency of the 
veteran's claim.  The current criteria became effective 
November 7, 1996.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The current 30 percent evaluation is 
appropriate where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2004).

Under the criteria in effect at the time the veteran's claim 
was filed in August 1994, a 30 percent evaluation required 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals (now the Court of Appeals for Veterans 
Claims) stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
2002).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).

A VA examination was conducted in September 1994.  The 
veteran reported that he was nervous all the time and had 
nightmares about Vietnam three times per week.  He also 
dreamt about "all kinds of other bad things."  He denied 
recent suicidal or homicidal thoughts.  The veteran reported 
that he last worked in 1990, and that injuries sustained in a 
collision between a ship and the barge he worked on had 
prevented him from working since.  The veteran reported that 
he lived with his mother, and spent his days watching 
television, including programs that dealt with combat.  On 
examination, the veteran exhibited mildly anxious mood and 
affect.  There were no psychotic symptoms.  The veteran was 
fully oriented and exhibited good remote, recent, and 
immediate recall.  The diagnoses were anxiety disorder, not 
otherwise specified, and multiple substance abuse.

On a VA examination in June 1997, the veteran reported that 
he was depressed most of the time.  He noted ongoing problems 
with alcohol dependence.  He reported occasional flashbacks 
to Vietnam experiences.  He denied recent thoughts of 
homicide or suicide.  On examination, the veteran exhibited 
no flights of ideas or looseness of associations.  His mood 
was depressed and his affect tearful at times.  There were no 
psychotic symptoms.  The veteran was fully oriented and 
exhibited good remote, recent, and immediate recall.  The 
diagnoses were post-traumatic stress disorder, and alcohol 
and polysubstance abuse.

The most recent VA psychiatric examination of the veteran was 
conducted in February 2001.  The veteran reported that he 
tries to avoid watching violent movies or television 
programs.  He stated that he felt chronically anxious and had 
combat-related nightmares five or six times per week.  He 
currently slept fairly well most nights despite his history 
of nightmares.  The veteran had a long history of substance 
abuse, having begun using heroin and cocaine in Vietnam, and 
drinking heavily beginning in 1973.  The veteran reported 
that he had been clean and sober for the past five years.  He 
reported that he took care of an elderly aunt who lives in 
the family home with him.  A niece does his shopping for him.  
He does his own cooking and yard work, watches television, 
and drives a car.  He drove more than 100 miles by himself to 
get to this examination.  On examination, the veteran 
described his mood as "depressed most of the time."  Affect 
was constricted but eye contact was good.  He denied current 
suicidal or homicidal ideation.  Memory seemed generally fair 
to good, and the veteran had no delusional thought processes 
or hallucinations.  The impression was chronic post-traumatic 
stress disorder; alcohol dependence in full sustained 
remission; and polysubstance abuse in full sustained 
remission.  The Global Assessment of Functioning (GAF) score 
was 60. The examiner noted that the veteran's long history of 
substance abuse was not considered a specific consequence of 
his post-traumatic stress disorder but rather a co-morbid 
condition, and that at present the post-traumatic stress 
disorder symptoms produced moderate impairment in social and 
industrial functioning as noted by the GAF score.

In January 2003, the veteran was hospitalized and treated for 
alcohol-induced persistent dementia.  He was further 
diagnosed with alcohol withdrawal and delirium.  No treatment 
for post-traumatic stress disorder was noted.

There is no pertinent evidence of record during the appellate 
period to indicate that a rating in excess of 30 percent 
under the criteria in effect prior to November 7, 1996, is 
warranted, or that the veteran's post-traumatic stress 
disorder was manifested by any more than a "definite" 
impairment of social and industrial adaptability.  The Board 
concludes, rather, that the evidence shows that the veteran's 
service-connected post-traumatic stress disorder 
symptomatology more nearly approximates the requirements for 
the currently assigned 30 percent disability rating under the 
"old" criteria for rating mental disorders.  In fact, the 
medical record prior to 1997 does not show a diagnosis of 
post-traumatic stress disorder, and the September 1994 VA 
examiner noted that the veteran did not work due to physical 
injuries sustained in a ship accident in 1990.  That examiner 
found that the veteran did not satisfy the criteria for a 
diagnosis of post-traumatic stress disorder.  That 
examination report indicated that the veteran lived with his 
mother and was able to watch combat-related television 
programs without any apparent ill effects.

Additionally, the Board notes that the February 2001 VA 
examiner described the veteran's post-traumatic stress 
disorder symptoms as productive of moderate impairment of 
social and industrial functioning, and noted that the 
assigned GAF score of 60 reflected this.  Since the veteran's 
30 percent evaluation contemplates definite (moderately 
large) impairment, this would not meet or nearly approximate 
the criteria for considerable impairment under the old 
criteria.

Further, based on the evidence of record, the Board finds a 
disability rating in excess of 30 percent, under the criteria 
in effect after November 7, 1996, is not warranted.  There is 
insufficient evidence of the symptoms required for the next 
higher disability rating (50 percent).  Specifically, the 
medical evidence does not indicate flattened affect, 
circumstantial speech, circumlocutory speech, stereotyped 
speech, more than weekly panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, the medical evidence shows his 
thought process as organized, his affect mildly anxious, not 
flattened, his motor and speech activity normal, and his 
judgment and memory good.  There was also evidence that the 
veteran maintained relationships with family members, 
including a niece, and even cared for an elderly aunt.  He 
also enjoyed cooking and was able to drive extended 
distances.  While the veteran apparently continues to 
struggle with substance abuse issues, these have been 
medically described as separate from his service connected 
post-traumatic stress disorder, and the recent 
hospitalization for alcohol-related problems did not reflect 
any treatment or mention of post-traumatic stress disorder 
symptoms.

Based upon the foregoing, the Board concludes that the 
veteran's post-traumatic stress disorder does not meet or 
nearly approximate the criteria for a 50 percent disability 
rating.  See 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2004). 

The Board has considered the doctrine of reasonable doubt, 
but, as the preponderance of the evidence is against that 
rating, that doctrine is not for application.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the 
veteran's claim for an evaluation in excess of 30 percent for 
post-traumatic stress disorder, since August 24, 1994, is 
denied.  See Fenderson, supra.

Jungle Rot/Tinea Pedis

The Board granted service connection for jungle rot of the 
feet, including tinea pedis, in a September 1998 decision.  
An October 1998 rating decision assigned a noncompensable 
percent evaluation effective from August 24, 1994.  As the 
veteran disagreed with the initial evaluation, the Board must 
consider the proper evaluation of the veteran's foot 
disability since August 24, 1994. 



The veteran's jungle rot/tinea pedis is rated by analogy to 
eczema, pursuant to Diagnostic Codes 7806 and 7813.  38 
C.F.R. § 4.118 (2002).  

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2004).  The veteran was advised of the 
amended criteria in a January 2003 letter.

The Board notes that, according to the relevant rating 
criteria effective prior to August 30, 2002, evidence of 
exfoliation, exudation or itching (if involving an exposed 
surface or extensive area) results in the assignment of a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Evidence of exudation or constant itching 
with extensive lesions or marked disfigurement is required 
for the next higher disability evaluation of 30 percent.  Id.  
The highest disability rating allowable pursuant to this 
Diagnostic Code, 50 percent, necessitates evidence of 
ulceration, extensive exfoliation, or crusting, as well as 
systemic or nervous manifestations or exceptionally repugnant 
manifestations.  Id.

According to the revised rating criteria, dermatophytosis, 
including tinea pedis, is rated, by analogy, as disfigurement 
of the head, face, or neck (under Code 7800); scars (under 
Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under 
Code 7806) depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (2004).  As the 
veteran's service-connected fungal infection involves his 
feet and not his head, face, neck, the Board finds that the 
predominant disability should be rate, by analogy, to 
dermatitis of these extremities.  Consequently, the Board 
concludes that Code 7806 most appropriately reflects the 
veteran's service-connected fungal infection disability.

Effective since August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  
The next higher disability evaluation of 30 percent requires 
evidence of such a skin disorder extending to 20 to 40 
percent of the entire body, 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more (but not constantly) during the past 12-
month period.  Id.  The highest disability rating allowable 
pursuant to this Diagnostic Code, 60 percent, necessitates 
evidence of the extension of dermatitis or eczema to more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas affected, or constant or near- constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.

A VA examination in September 1994 noted the veteran had 
tinea of the feet and intertrigo between his toes.  A VA 
examination in June 1997 noted the veteran complained of 
fungus on his feet and his toenails, which tended to be worse 
in the heat.  On VA examination in January 2001, the veteran 
again reported that he got tinea pedis and tinea of the soles 
of his feet.  

The most recent VA skin examination was conducted in April 
2005.  The examiner noted that the veteran's left leg had 
been amputated at the thigh level in 2003, and thus only his 
right foot could be evaluated.  The veteran reported that he 
had treated his tinea pedis with tolnaftate one percent cream 
over the past year and had successfully decreased the 
presence of fungal infection tremendously.  On examination, 
there was some scaling of the skin between the toes of the 
right foot and some slight hypopigmentation of the foot both 
dorsally and on the plantar surface.  There was some 
darkening of the skin of the foot generally, but the examiner 
attributed this to decreased arterial circulation.  The rash 
of the foot represented less than one percent of the exposed 
surface area and less than one percent of the total surface 
area.  There was mild cosmetic functional impairment.  Three 
was no disfigurement of the right foot present.  

The medical evidence does not support a finding that the 
veteran's service-connected jungle rot/tinea pedis has 
resulted in exudation, constant itching, extensive lesions, 
or marked disfigurement.  As such, an increased rating 
pursuant to the relevant criteria effective prior to August 
30, 2002, is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Further, the medical evidence does not reflect that the 
veteran's service-connected jungle rot/tinea pedis extends to 
at least 5 percent but less than 20 percent of exposed areas 
affected or requires intermittent systemic therapy for a 
total duration of less than six weeks during the past 12- 
month period.  The evidence shows that the veteran has 
minimal residuals of tinea pedis, consisting of scaling of 
the toes of the right foot, which are well managed by his use 
of topical treatments.  Consequently, an increased 
evaluation, pursuant to the revised criteria under Diagnostic 
Code 7806, is not warranted. See 38 C.F.R. § 4.118 (2004).

Thus, the Board concludes that a compensable rating for 
service-connected jungle rot/tinea pedis is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior 
to, and since, August 30, 2002).  The Board has considered 
the doctrine of reasonable doubt in the veteran's favor in 
regards to a compensable disability rating, but, as the 
preponderance of the evidence is against that rating, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the veteran's 
claim for a compensable evaluation for jungle rot of the 
feet/tinea pedis, since August 24, 1994, is denied.  See 
Fenderson, supra.

Pseudofolliculitis Barbae

The Board granted service connection for pseudofolliculitis 
barbae in a September 1998 decision.  An October 1998 rating 
decision assigned a noncompensable percent evaluation 
effective from August 24, 1994.  As the veteran disagreed 
with the initial evaluation, the Board must consider the 
proper evaluation of the veteran's pseudofolliculitis barbae 
since August 24, 1994. 

The veteran's pseudofolliculitis barbae is rated by analogy 
to eczema, pursuant to Diagnostic Code 7806.  38 C.F.R. § 
4.118 (2002).

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2004).  The veteran was advised of the 
amended criteria in a January 2003 letter.

The Board notes that, according to the relevant rating 
criteria effective prior to August 30, 2002, evidence of 
exfoliation, exudation or itching (if involving an exposed 
surface or extensive area) results in the assignment of a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Evidence of exudation or constant itching 
with extensive lesions or marked disfigurement is required 
for the next higher disability evaluation of 30 percent.  Id.  
The highest disability rating allowable pursuant to this 
Diagnostic Code, 50 percent, necessitates evidence of 
ulceration, extensive exfoliation, or crusting, as well as 
systemic or nervous manifestations or exceptionally repugnant 
manifestations.  Id.

Effective since August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  
The next higher disability evaluation of 30 percent requires 
evidence of such a skin disorder extending to 20 to 40 
percent of the entire body, 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more (but not constantly) during the past 12-
month period.  Id.  The highest disability rating allowable 
pursuant to this Diagnostic Code, 60 percent, necessitates 
evidence of the extension of dermatitis or eczema to more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas affected, or constant or near- constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.

A VA examination in June 1997 noted the veteran complained 
that he got bumps every time he shaved.  He currently had a 
one-quarter inch beard and no bumps were visible.  On VA 
examination in January 2001, the veteran again reported that 
he got "rashes" or "hair bumps" on his face and neck that 
got worse when he shaved.  

The most recent VA skin examination was conducted in April 
2005.  The veteran reported that his pseudofolliculitis 
barbae was minimally symptomatic and he was able to shave 
most of the time now.  He denied significant current symptoms 
related to his face.  He used Noxzema and Vaseline on his 
face daily.  The examiner noted that the veteran seemed to 
have arrived at optimal treatment, had no flare-ups, and that 
his course was unchanging and greatly improved from earlier 
years.  On examination, there were very tiny papular areas 
throughout the beard area, particularly over the face.  One 
place on the left side of the face near the nasolabial crease 
showed an increased amount of small papules which appeared 
chronic and made a cobblestone-looking appearance, but this 
had to be observed carefully to be seen.  It was painless and 
there was no adherence to underlying tissue.  The texture was 
neither irregular, atrophic, shiny, nor scaly.  There was 
slight hypopigmentation present.  The areas were very 
superficial, with the smallest amount of inflammation 
present.  There was no gross distortion, induration, or 
inflexibility, and no limitation of motion.  The veteran had 
a mustache which caused no difficulty.  The examiner noted 
that the exposed surface area involved was less than two 
percent, which represented less than one percent of the total 
skin surface.  He indicated that no disfigurement was noted 
on the face or neck, and that while topical therapy was 
required, systemic therapy was not required.  The diagnosis 
was residual pseudofolliculitis barbae.

The medical evidence does not support a finding that the 
veteran's service-connected pseudofolliculitis barbae has 
resulted in exudation, constant itching, extensive lesions, 
or marked disfigurement.  As such, an increased rating 
pursuant to the relevant criteria effective prior to August 
30, 2002, is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Further, the medical evidence does not reflect that the 
veteran's service-connected pseudofolliculitis barbae extends 
to at least 5 percent but less than 20 percent of exposed 
areas affected or requires intermittent systemic therapy for 
a total duration of less than six weeks during the past 12- 
month period.  The evidence shows that the veteran has 
minimal residuals of pseudofolliculitis barbae which are well 
managed by his use of topical treatments of Vaseline and 
Noxzema.  The recent VA examiner described the veteran as 
having arrived at optimal treatment of his pseudofolliculitis 
barbae which resulted in no flare-ups and a "greatly 
improved" condition.  Consequently, an increased evaluation, 
pursuant to the revised criteria under Diagnostic Code 7806, 
is not warranted. See 38 C.F.R. § 4.118 (2004).

The Board has considered other applicable Diagnostic Codes, 
but none provide for a compensable evaluation for the 
pseudofolliculitis barbae.  It does not result in 
disfigurement to warrant a compensable evaluation under 
Diagnostic Code 7800.   The April 2005 examiner specified 
that the pseudofolliculitis barbae did not meet the criteria 
for any of the "8 characteristics of disfigurement."  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  

Thus, the Board concludes that a compensable rating for 
service-connected pseudofolliculitis barbae is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior 
to, and since, August 30, 2002).  The Board has considered 
the doctrine of reasonable doubt in the veteran's favor in 
regards to a compensable disability rating, but, as the 
preponderance of the evidence is against that rating, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the veteran's 
claim for a compensable evaluation for pseudofolliculitis 
barbae, since August 24, 1994, is denied.  See Fenderson, 
supra.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


